COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-09-00229-CR
 EX PARTE: CHESTER MILLER.                        §
                                                                     Appeal from the
                                                  §
                                                             County Court at Law No. Two
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                   (TC#20080C06704)
                                                  §

                                  MEMORANDUM OPINION

        This is an attempted appeal from an order denying habeas corpus relief. We dismiss for want

of jurisdiction.

        In this case, habeas corpus relief was denied on June 29, 2009. On August 6, 2009, this

Court sent notice to Appellant that the notice of appeal was not timely, and absent a response, the

appeal would be dismissed. On August 26, 2009, this Court filed Appellant’s “Motion for

Continuance of Appeal of Habeas Corpus.” In order to preserve his right to appeal, Appellant was

required to file a notice of appeal on July 29, 2009. See TEX . R. APP . P. 26.2(a); 26.2(b); Ex parte

Delgado, 214 S.W.3d 56, 58 (Tex. App.–El Paso 2006, pet. ref’d). Appellant filed a pro se notice

of appeal on August 3, 2009. The notice of appeal was untimely. A timely notice of appeal is

necessary to invoke this Court’s jurisdiction. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996). Because Appellant’s notice of appeal was untimely, we lack jurisdiction over his appeal.

Accordingly, we dismiss the appeal. Furthermore, Appellant’s “Motion for Continuance of Appeal

of Habeas Corpus” is denied as moot.

                                               GUADALUPE RIVERA, Justice
November 18, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)